Citation Nr: 0500646	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  98-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, ulcers, and sleep difficulty, to include as the 
residuals of a miscarriage.  

2.  Entitlement to service connection for residual scarring 
of the left arm.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from April 1980 to March 1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 decision by the RO 
which denied, in part, service connection for the 
disabilities shown on the first page of this document.  

As will be discussed in greater detail below, the Board has 
recharacterized the issues on appeal to more accurately 
reflect the nature of the veteran's claims.  Further, as 
fully discussed below, these are the only issues over which 
the Board now has jurisdiction.

In a letter received in August 2004, the veteran raised the 
additional issue of service connection for a right leg 
disability secondary to her service-connected low back 
disability.  She also indicated her desire to appeal all of 
the issues in the August 2004 SSOC which, in addition to the 
issues shown on the first page of this document, included 
service connection for residuals of a right leg injury and 
dizziness.  

As to the claim of secondary service connection, this issue 
has not been developed for appellate review and is not 
inextricably intertwined with the issues currently on appeal.  
The issues of direct service connection for a right leg 
injury and dizziness were not perfected on appeal and are now 
final.  These issues can only be reopened upon submission of 
new and material evidence.  Accordingly, these matters are 
referred to the RO for appropriate action.  

In the Statement of Accredited Representation in Appealed 
Case (VA Form 646), received in October 2005, the 
representative raised the additional issues of service 
connection for ulcers secondary to the veteran's service-
connected disabilities or, in the alternative, secondary to 
the medications taken for those disabilities, and service 
connection for additional, unspecified gynecological 
disorders as residuals of a miscarriage.  These issues are 
not inextricably intertwined with the issues currently on 
appeal and have not been developed for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Initially, the Board notes that the September 1997 rating 
decision denied service connection for a number of 
disabilities.  A general notice of disagreement was received 
in March 1998, and a statement of the case (SOC), which 
included all of the issues addressed in the rating decision, 
was promulgated in September 1998.  In a substantive appeal 
(VA Form 9) received in November 1998, the veteran did not 
indicate an intention to appeal all of the issues identified 
in the SOC.  Rather, she addressed only the issues of service 
connection for a mental disorder, laceration scars on the 
back and left arm, ulcers, sleep difficulty, and a neck 
disorder.  She asserted that her psychiatric disorder, sleep 
difficulty, and ulcers were all caused by a miscarriage in 
service, or at least that the psychiatric disorder was, and 
that the other disorders were due to the psychiatric 
disorder.  No other correspondence was received within one 
year from the date of notification of the September 1997 
rating decision which could be construed as a desire to 
appeal any additional issues not addressed in the November 
1998 substantive appeal.  

It is not clear why a subsequent supplemental statement of 
the case (SSOC) in August 2004 included issues not perfected 
on appeal and failed to include one issue which was 
contested, i.e., a left arm scarring.  The issues of service 
connection for neck and back disorders and a laceration scar 
on the back were granted by the RO in August 2004.  This is a 
complete grant as to those issues, and so the appeal is moot 
as to these issues.  Therefore, these issues are no longer in 
appellate status.  Accordingly, the only issues remaining on 
appeal are those shown on the first page of this document.  

Concerning the issue of service connection for the left arm, 
the veteran addressed this issue in her substantive appeal in 
November 1998, thereby perfecting the issue for appeal.  
However, no further action was taken on this matter, nor was 
the issue included in the August 2004 SSOC.  In her 
substantive appeal, the veteran reported that she was taken 
to VAMC Jacksonville for treatment of her stab wounds.  In 
August 2002, she reported that she received nine stitches in 
the left arm.  (The service medical records and a letter from 
a fellow serviceman indicated that the veteran was 
hospitalized for her stab wounds at NRMC, Jacksonville, 
Florida in April 1981.  The records also showed 
hospitalization at the same facility for spontaneous abortion 
in early March 1981, and for back injuries a week later.)  
Although the veteran's service medical records were obtained 
from the National Personal Records Center (NPRC), there were 
no clinical records for such a hospitalization in March or 
April 1981.  As hospitalization records are often stored 
separately from the service medical records, the RO should 
initiate a request for all clinical records for 
hospitalization at NRMC, Jacksonville for March and April 
1981, and from VAMC Jacksonville for possible treatment in 
April 1981.  (It is noted that there is evidence of 
hospitalization in March 1981 for injury to her sacrum.)

When examined by VA in July 1997, the veteran reported that 
she was first treated for ulcers at Kings County Hospital in 
1994.  In April 2004, a VA psychiatrist noted that the 
veteran had recently been treated at St. Luke's Hospital.  
Again, the record indicates that no attempt was made to 
obtain any of these records.  

Concerning the issue of service connection for a psychiatric 
disorder, the recent VA psychiatric examination in April 2004 
did not provide a clear diagnosis or opinion as to the 
etiology of the veteran's current psychiatric disorder.  
Although the psychiatrist offered the diagnosis of major 
depressive disorder with PTSD traits secondary to sexual 
abuse in childhood, he seemed to suggest that her PTSD 
symptomatology may have been exacerbated by some of her 
experiences in service, including being attacked and falling 
off her bed.  The meaning of exacerbation of PTSD traits is 
somewhat ambiguous and does not provide a clear diagnosis as 
to the etiology or relationship, if any, of her psychiatric 
disorder and military service.  

Given the medical complexity of this issue, the Board finds 
that the VA psychiatric examination was inadequate and that 
further development of the record is necessary.  

Also, in April 2004, the VA psychiatrist noted that the 
veteran was receiving SSI.  It is not clear whether this is 
disability compensation or some other form of assistance.  
Therefore, an inquiry should be made to determine whether she 
is receiving Social Security or other disability benefits.  
If so, the RO should obtain copies of the decision and the 
medical records relied upon to award benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

Lastly, the Board notes that a letter from Dr. Soori in 
August 2002 indicated that the veteran had been a patient of 
his since 1997.  Although the RO attempted to obtain all 
available records from Dr. Soori at an address provided by 
the veteran, the request was returned by the U. S. Postal 
Service in March 2004 and marked "not deliverable as 
addressed/unable to forward.  However, the original letter 
from Dr. Soori is of record and includes two addresses for 
his place of business; neither of which was the one provided 
by the veteran.  As the appeal must be remanded on other 
grounds, the RO should make another attempt to obtain all 
records from Dr. Soori at the addresses shown on his August 
2002 letter to the RO.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated her 
for any of the claimed disabilities now 
at issue on appeal.  Of particular 
interest are all medical records from 
VAMC Jacksonville, Florida for 
hospitalization in April 1981, from 
King's County Hospital, Brooklyn, New 
York for treatment of ulcers in 1994, 
from St. Luke's' Hospital, and from Dr. 
Soori from 1997 to the present.  (The 
addresses for Dr. Soori can be obtained 
from his August 2002 letter in the claims 
file.)  The RO should also request all 
clinical records for hospitalization at 
NRMC, Jacksonville, Florida in March and 
April 1981 from the NPRC.  (It is again 
noted that the hospital records had not 
previously been requested.)

After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should also be asked to 
clarify whether she is currently 
receiving or has received Social Security 
(or other) disability benefits.  If so, 
the RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  Any failure to obtain these 
records should be documented in the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination to determine the extent 
and severity of any identified residuals 
or trauma to the left arm, to include 
residual scarring.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  The examiner should 
note all residual scars on the left arm, 
including the size and location of any 
scar, and indicate whether any scar is 
poorly nourished, tender or painful on 
objective demonstration or whether any of 
the scars repeatedly ulcerate.  If no 
scarring can be identified, that too 
should be set forth in the claims folder.

4.  The veteran should be afforded 
another VA examination by the same 
psychiatrist who examined him in April 
2004 to determine the nature and etiology 
of any identified psychiatric disorder.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with the 
examination.  The examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric disorder is proximately due 
to or the result of, or being aggravated 
by a service-connected disability.  If 
aggravated, the degree of aggravation 
should be quantified, if possible.  The 
examiner should also comment as to 
whether there are any additional 
physiological disabilities, i.e., ulcers 
or chronic dizziness which are 
proximately due to or the result of, or 
being aggravated by a service-connected 
disability.  The basis for any opinion 
expressed should be identified.  If there 
is relationship to any event in service 
that should be specifically set forth.

If the examiner is only able to theorize 
or speculate as to this matter, he should 
so state.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed, and in the event 
additional consultation from other 
specialists is deemed necessary, that 
should be accomplished.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any identified 
psychiatric disorder is proximately due 
to or the result of, or being aggravated 
by the service-connected back 
disabilities.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered, as appropriate.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


